Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                               No. 13-CV-1333

   FRATERNAL ORDER OF POLICE, METROPOLITAN POLICE LABOR COMMITTEE,
                              APPELLANT,

                                      V.

                       DISTRICT OF COLUMBIA, APPELLEE.

                        Appeal from the Superior Court
                         of the District of Columbia
                                (CAB-618-09)

                        (Hon. Craig Iscoe, Trial Judge)

(Argued May 14, 2015                               Decided September 17, 2015)

      Paul A. Fenn, with whom Hannah Kon was on the brief, for appellant.

      Mary L. Wilson, Senior Assistant Attorney General, with whom Karl A.
Racine, Attorney General for the District of Columbia, Todd S. Kim, Solicitor
General, and Loren L. AliKhan, Deputy Solicitor General, were on the brief, for
appellee.

      Before GLICKMAN and BECKWITH, Associate Judges, and NEBEKER, Senior
Judge.
                                           2

      GLICKMAN, Associate Judge: This is a post-remand appeal in an action

under the District of Columbia Freedom of Information Act (“FOIA”),1 in which

the Fraternal Order of Police, Metropolitan Police Labor Committee (“FOP”)

obtained files of internal disciplinary proceedings against senior officers of the

Metropolitan Police Department (“MPD”).        The FOP challenges the Superior

Court’s approval on summary judgment of the MPD’s redaction of the disciplinary

files to protect the anonymity and personal privacy of the officers involved in the

proceedings. The principal dispute concerns the MPD’s redaction, in some of the

files, of the gender and race of the disciplined officers and the dates of relevant

events.    The FOP agrees that, in accordance with FOIA’s personal privacy

exemption, the officers should not be identified.      It contends, however, that

disclosure of gender, race, and related event dates does not implicate a privacy

interest because “there is no circumstance” in which such disclosure plausibly

could lead to a subject officer’s identification in a police force as large as the

MPD.2      We are not persuaded by the FOP’s arguments, and we affirm the

judgment of the Superior Court.




      1
          D.C. Code §§ 2-531–2-540 (2012 Repl.).
      2
          Reply Br. for Appellant 12–13.
                                          3

                                  I. Background



      In November 2008, the FOP submitted twenty separate FOIA requests to the

MPD for documents generated in connection with internal disciplinary proceedings

against officers of specified upper ranks for particular offenses in particular years.

Illustratively, one request sought all documents regarding any lieutenant who was

disciplined during the year 2007 for “Conduct Unbecoming for inappropriate

disciplining of a child or any other similar violation.” A separate request sought

records of any lieutenant disciplined in 2007 for “Untruthful Statements.” Similar

requests were made with respect to disciplinary files of police inspectors, captains,

commanders, and assistant chiefs. There were separate requests, for instance,

relating to any officer at the rank of captain or above disciplined in 2007 for

“Absent Without Official Leave,” and to any assistant chief disciplined that year

for “Neglect of Duty for failure to provide[] direction.”



      The MPD denied each of the requests, citing the FOIA exemption for

“[i]nformation of a personal nature where the public disclosure thereof would

constitute a clearly unwarranted invasion of personal privacy.” 3          The FOP



      3
          D.C. Code § 2-534 (a)(2).
                                          4

thereupon brought the present FOIA action. In May 2009, the Superior Court

granted summary judgment in the FOP’s favor, ordering the MPD to produce the

requested disciplinary files, redacted of information that would identify the subject

officers. On the District’s appeal, we held in an unpublished opinion that the

requested documents should be produced under FOIA “if they can be appropriately

redacted,” and we remanded the case for the trial court to conduct an in camera

review “to determine whether the documents when properly redacted are

intelligible and of value to the FOP.”4


                     A. The District’s Initial Production of
                   Redacted Documents for In Camera Review


      On remand, the FOP confirmed that it was “not interested in obtaining the

personal information of the disciplined MPD officers referenced in the subject

disciplinary files,” and it agreed that the MPD should redact “names, the officer’s

rank and district, home addresses, birth dates, social security numbers or other

personal identifiers, and physical descriptions of individuals.” Even with such

redactions, the FOP explained, “the officers’ conduct, facts surrounding the


      4
        District of Columbia v. Fraternal Order of Police Metro. Police Labor
Comm., Nos. 09-CV-758, 09-CV-920 at 2 (Jan. 24, 2012) (citing Judge Ruiz’s
concurring opinion in District of Columbia v. Fraternal Order of Police Metro.
Police Labor Comm., 33 A.3d 332 (D.C. 2011)).
                                             5

conduct, basis for the discipline, aggravating and mitigating factors considered,

evidence included in the record or submitted at any hearing, and the actual

discipline imposed will all be disclosed.” This information, the FOP proffered,

would be useful in its efforts to “educate, prepare, and defend police officers who

are faced with disciplinary action” and to “ensur[e] that the MPD disciplines

officers in a consistent and just manner.”



      Pursuant to the court’s direction, to carry out our instructions on remand, the

District submitted five sample disciplinary files, in both a redacted and an

unredacted format, for in camera review.         The files in this initial production

comprised thousands of pages. The District provided the redacted set to the FOP

as well.



      At a status hearing on June 22, 2012, the FOP confirmed that the redacted

files were intelligible and of value to it. Nonetheless, it argued that the MPD had

redacted more information than necessary to protect the unidentified officers’

anonymity and personal privacy. The FOP gave the court and the MPD a binder of

pages from the five sample files displaying what it considered to be excessive

redaction. In some instances, entire sentences or paragraphs had been blacked out.

For its part, the court expressed the preliminary view that the MPD’s redactions
                                          6

appeared to be generally reasonable, apart from some obviously inadvertent

mistakes (which the District conceded). The court directed the parties to confer

and try to agree on which redactions were appropriate.



      A month later, at the next status hearing, the parties reported having made

progress, but some redactions in the five sample files were still in dispute.5 Stating

that, in general, it found the MPD’s remaining redactions to have been reasonable,

the court cautioned the District not to be “overly active in redacting” and urged the

parties to continue working to resolve their outstanding disagreements.          The

District agreed to produce the rest of the disciplinary files covered by the FOIA

request.


                 B. The Redactions in the District’s Production
                      of the Remaining Responsive Files




      On December 14, 2012, the parties appeared before the court once again.


By this time, the District had produced redacted copies of all the remaining

      5
         One particular contested redaction discussed at the hearing concerned the
possible effect of a pregnant officer’s psychiatric treatment and medication on her
job performance. The District argued, and the court agreed, that the disclosure of
this information would make it easier for the FOP to identify the officer and thus
result in a serious invasion of her privacy.
                                         7

disciplinary files (in what the parties have referred to as the District’s second


production, to distinguish it from the initial production of five sample files). But


disagreements remained regarding the District’s redactions, which the parties


addressed at the hearing and in subsequent briefing.




      First, claiming that the sample files in the District’s initial production had

been redacted more heavily than the 26 files in the second production, the FOP

argued that this inconsistency demonstrated that the sample files had been over-

redacted and needed to be re-produced with fewer deletions.            The District

disagreed, contending that the sample files had been redacted in accordance with

FOIA’s requirements even if they did contain more redactions than the other files.



      Second, despite its prior agreement that the District should redact physical

descriptions and other identifiers of officers involved in the disciplinary

proceedings, the FOP objected to the redaction of references to gender, race, and

event dates in some of the documents in the two productions. It argued that this

information could not reveal the identities of any officers, given that the police

force had nearly 4,000 members. In response, the District explained that the MPD
                                        8

had removed references to gender, race, and event dates in the disciplinary files

only where it believed the information actually would enable the FOP and its

members to identify the officers in question. Identification would be easier than

the FOP suggested, the District argued, because the FOIA requests targeted

disciplinary proceedings involving only higher ranking officers, who constituted a

subset of the police force.



                         C. The Superior Court’s Ruling




      The court ruled on the FOP’s objections at a hearing on August 30, 2013.


Regarding the sample files produced for in camera inspection, the court stated that


it had “exhaustively” performed “a very detailed,” “comprehensive” examination


of all of the submitted documents in unredacted and redacted form. Based on that


examination, the court concluded that all the redactions were proper, regardless of


whether there were fewer redactions in the files subsequently produced. The court
                                           9

therefore rejected the FOP’s call for the District to re-redact and re-produce the


first group of five disciplinary files.




       The court also upheld the MPD’s excision of references to gender, race, and

event date in order to prevent unwarranted invasions of personal privacy. It was

not persuaded by FOP’s contention that these redactions were unnecessary to

protect the anonymity of disciplined officers in view of the total size of the police

force. “[I]n many cases,” the court found, the revelation of gender, race, or date

information could enable the FOP to identify individuals involved in the

disciplinary proceedings, and the risk of such identification by FOP members with

“specialized knowledge” of the MPD or personal familiarity with the disciplined

officers was “not trivial.” For example, the court noted, the FOP might have little

difficulty overcoming the anonymity of an officer with “a relatively uncommon

combination of race and gender . . . , particular[ly] if it’s possible to determine

what district the officer was assigned in, dates [o]n which [the officer] worked,” or

other facts that would aid the identification process. The court emphasized that the

MPD had not applied an “inflexible policy” of redacting all references in the

disciplinary files to gender, race, and date, because it appropriately recognized that

the risk of identifying a subject officer varied from case to case.
                                          10

      The court further found that the personal privacy interests implicated by the

redactions “greatly outweighed” any public interest that the FOP had proffered in

calling for disclosure of the gender, race, and date data. Disclosure of the identities

of the officers subject to police discipline could expose them to public humiliation

and affect their professional and personal relationships.        Against the officers’

consequent interest in preserving their anonymity by means of the challenged

redactions, the FOP had asserted its interests in educating and defending police

officers faced with disciplinary action, and in ensuring that “discipline is being

applied equally across racial and gender lines.” The court found that the former is

a private interest of the FOP rather than a public interest, and that, in any event, the

FOP did not need the redacted information in order to educate and defend officers

properly. As for uncovering racial or gender disparities in discipline, the court

reasoned that the FOP could accomplish this goal without jeopardizing the privacy

of individuals by getting composite statistical information about the gender and

race of disciplined officers.6

      6
         In balancing the public and privacy interests at stake, the court initially
cited this court’s opinion in Hines v. District of Columbia Board of Parole, 567
A.2d 909 (D.C. 1989), for the proposition that the personal privacy exemption is
“broader” than the other exemptions in the D.C. FOIA. The FOP argued that this
was a misreading of Hines, and that the presumption in favor of disclosure is “as
broad” when personal privacy is invoked as it is when any other FOIA exemption
is asserted. Even so, the court responded, the balance of interests still “very
clearly” justified the challenged redactions.
                                        11

                                  II. Discussion



      We review de novo the grant of summary judgment in this FOIA case,

including the Superior Court’s determination that the District had justified its

redactions under FOIA’s exemption for “[i]nformation of a personal nature where

the public disclosure thereof would constitute a clearly unwarranted invasion of

personal privacy.”7



      In this appeal, the FOP challenges the redactions in both the District’s first

production of the five sample disciplinary files and its subsequent production of

the remaining twenty-six files responsive to the FOIA request. But as we shall

explain, the FOP has not preserved the record necessary for appellate review of its

objections to the redactions in the first production. Consequently, we limit our

merits consideration to the FOP’s challenges to the redactions of gender, race, and

event date in the District’s second production. As to those, the FOP contends that

the redactions did not protect a valid privacy interest because “[w]ithout

knowledge of the identity of the individuals,” and in view of the size of the police


      7
        D.C. Code § 2-534 (a)(2); see District of Columbia v. Fraternal Order of
Police, Metro. Police Dep’t Labor Comm., 75 A.3d 259, 264–65 (D.C. 2013)
(hereinafter referred to as FOP 2013). The redaction of “reasonably segregable”
exempt portions of public records is authorized by D.C. Code § 2-534 (b).
                                            12

force, “it is impossible that any privacy interest was implicated” by the gender,

race, and date information withheld from disclosure.8 The FOP further contends

that the public interest in disclosure outweighed any valid privacy interest served

by the redactions of that information.



                  A. Redactions in the District’s First Production




      Trial court rulings “come with a presumption of correctness and . . . it is the


responsibility of the appellant to furnish an appellate record evidencing the claimed


trial court error.”9 Failure of the appellant to fulfill this responsibility “precludes


appellate review of the alleged error.”10



      8
          Br. for Appellant 15 (emphasis added).
      9
         Hill v. Medlantic HealthCare Grp., 933 A.2d 314, 335 n.21 (D.C. 2007)
(internal quotation marks omitted); see also Cobb v. Standard Drug Co., 453 A.2d
110, 111 (D.C. 1982) (“The responsibility of perfecting the record remains with
appellant and cannot be shifted to either the trial court or this court.” (internal
quotation marks omitted)); D.C. App. R. 11 (a) (“An appellant filing a notice of
appeal must comply with Rule 10 (b) [concerning the appellant’s duty to order the
necessary transcript of proceedings] and must do whatever else is necessary to
enable the Clerk of the Superior Court to assemble and forward the record.”).
      10
           Mbakpuo v. Ekeanyanwu, 738 A.2d 776, 780 (D.C. 1999).
                                         13

      Although it contends that the Superior Court erred in approving unnecessary

redactions in the five sample disciplinary files examined in camera, the FOP has

failed to ensure that the documents necessary for us to evaluate this contention are

before us in the record on appeal. The FOP did not arrange for the unredacted files

to be transmitted to us under seal,11 nor for the redacted files or even its binder of

sample redacted pages to be included in the record on appeal. As a result, this

court has no way to identify the redactions still in dispute, let alone to assess

whether those redactions were proper.12 That the redactions in the first production

may have been more extensive than those in the subsequent production (which is

something else we cannot verify) is too superficial a comparison to demonstrate


      11
           “Any documents the court has reviewed in camera to which court
personnel . . . do not have routine access cannot be part of the record transmitted to
us unless the trial court so directs under proper security procedures—a transmittal
that [appellant’s] counsel has responsibility to arrange by filing a proper motion
with the trial judge.” Hammon v. United States, 695 A.2d 97, 102–03 (D.C. 1997)
(holding that a trial court’s determination of competency could not be reviewed on
appeal where the appellant failed to arrange for the transmittal of the records that
the trial court reviewed in camera).
      12
         Unsurprisingly, in FOIA cases where trial courts have reviewed records in
camera to evaluate the government’s claimed exemptions, appellate courts
generally find it necessary to review the documents in camera as well. E.g. Grand
Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 478 n.2 (2d Cir. 1999); Spirko v. U.S
Postal Serv., 147 F.3d 992, 999 (D.C. Cir. 1998); Hale v. U.S. Dep’t of Justice, 99
F.3d 1025, 1029 n.4 (10th Cir. 1996); Patterson v. FBI, 893 F.2d 595, 601 (3d Cir.
1990); Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d 1114, 1116, 1123 (9th
Cir. 1988); Arenberg v. DEA, 849 F.2d 579, 581 (11th Cir. 1988).
                                          14

that the Superior Court, which actually examined the redactions in the first

production, erred in finding them justified.13



                    B. The Gender, Race, and Date Redactions



      We turn now to the FOP’s challenge to the Superior Court’s determination

that the MPD’s redaction of references to gender, race, and event date were proper

under FOIA’s exemption for information “of a personal nature where the public

disclosure thereof would constitute a clearly unwarranted invasion of personal

privacy.”14



      “The term ‘unwarranted’ requires us to ‘balance the public interest in

disclosure against the privacy interest Congress [and the Council of the District of




      13
          The FOP charges that the Superior Court acknowledged during the status
hearings that the District’s first production contained redaction errors, yet allowed
those errors to go uncorrected. That is not how we read the record. To the
contrary, the District agreed to correct certain mistaken redactions identified during
the first status hearing, and the parties ultimately reported to the court that they had
conferred and resolved some of their disagreements. In the end, the court reviewed
all the remaining redactions in camera and found them proper.
      14
           D.C. Code § 2-534 (a)(2).
                                           15

Columbia] intended the exemption to protect.’”15            Because FOIA mandates

disclosure unless a privacy interest is implicated, our initial inquiry under this

exemption is “whether there is any privacy interest at stake in the information

sought.”16



      The privacy interest that is entitled to protection “encompasses the

individual’s control of information concerning his or her person, including names,

addresses, and other identifying information.”17 “Moreover, individuals have a

privacy interest in personal information even if it is not of an embarrassing or

intimate nature.”18 While disclosures of personal information may amount to only

de minimis invasions of privacy when the identities of the individuals involved are

withheld, “the privacy interest that would be compromised by linking the personal

information to particular, named individuals is greater than de minimis.”19




      15
        FOP 2013, 75 A.3d at 265 (quoting Padou v. District of Columbia, 29
A.3d 973, 982 (D.C. 2011)).
      16
           Id.
      17
           Id. at 265–66 (internal quotation marks omitted).
      18
           Id. at 266.
      19
           Id. at 267 (citing U.S. Dep’t of State v. Ray, 502 U.S. 164, 176 (1991)).
                                         16

      If the court finds that a “more than de minimis” interest in the privacy of

personal information is implicated, the burden shifts to the requester to

demonstrate that disclosure of the withheld information would advance a

significant public interest, and that the public interest in disclosure outweighs the

privacy concern.20 “Otherwise, the invasion of privacy is unwarranted.”21 “The

only relevant ‘public interest in disclosure’ to be weighed in this balance is the

extent to which disclosure would serve the ‘core purpose of the FOIA,’ which is

‘contributing significantly to public understanding of the operations or activities of

the government.’”22 Thus, to overcome the privacy interest at stake, the requestor

must show at a minimum that the withheld information will “shed light on an

agency’s performance of its statutory duties or otherwise let citizens know what

their government is up to.”23 For the purposes of the balancing required under

FOIA, there is no cognizable public interest in “information about private citizens


      20
        Id. at 265; see Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157,
172 (2004); U.S. Dep’t of Defense v. Fed. Labor Rel’ns Auth., 510 U.S. 487, 495-
97 (1994).
      21
           Favish, 541 U.S. at 172.
      22
         U.S. Dep’t of Defense v. Fed. Labor Rel’ns Auth., 510 U.S. at 495
(quoting U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489
U.S. 749, 775 (1989)) (emphasis in the original).
      23
        FOP 2013, 75 A.3d at 266 (quoting U.S. Dep’t of Defense v. Fed. Labor
Rel’ns Auth., 510 U.S. at 497).
                                         17

that is accumulated in various governmental files but that reveals little or nothing

about an agency’s own conduct.”24



    In the present case, there is no dispute that police officers subject to

departmental disciplinary proceedings have far more than a de minimis privacy

interest in not being publicly identified. The propriety of redactions reasonably

necessary to ensure their anonymity is not in doubt.           “[E]ven with names

redacted,” the disclosure of other personal information may result in an invasion of

their privacy because individuals “can often be identified through other, disclosed

information” and the “later recognition of identifying details.”25   The FOP argues

only that disclosure of gender, race, and related event dates does not implicate the

officers’ privacy interest here, “because it cannot lead to the identification of the

subject officer.”26 This argument is categorical in nature; it is not based on the

FOP’s contextual analysis of each (or any) challenged redaction to assess whether

the withheld information might help it identify the subject officer. On the contrary,

the FOP contends that “[a] redaction-by-redaction analysis was not (and is not



      24
           Reporters Comm., 489 U.S. at 773.
      25
           Id. at 769.
      26
           Reply Br. for Appellant 9 (emphasis added).
                                        18

now) necessary to determine whether it is proper under the D.C. FOIA for the

District to redact the race and gender designations and the event dates contained in

the subject disciplinary files.”27 That is so, the FOP asserts, because “there is no

circumstance, and certainly not one that is more probable than a remote possibility,

in which disclosure of race or gender [or event date] would identify a particular

officer in a 3,915-member police force with 915 female officers, 279 Hispanic

officers, and 63 Asian officers.”28



     This assertion did not persuade the Superior Court, and it does not persuade

us. In the first place, the size and composition of the police force as a whole are

irrelevant, because the information that the FOP sought and received was restricted

to a small subset of that force, its lieutenants, captains, and other high ranking

officers.29 And second, as the Superior Court rightly appreciated, “what constitutes


      27
        Id. at 5. Consistent with this position, the FOP does not contend that the
Superior Court abused its discretion by not reviewing the redactions in camera,
and we do not perceive any basis for such a contention. See generally Carter v.
U.S. Dep’t of Commerce, 830 F.2d 388, 392-93 (D.C. Cir. 1987).
      28
        Reply Br. for Appellant 12–13. The FOP relies on published statistics in
the MPD’s 2007 Annual Report, which are cited by the District in its brief on
appeal. In the Superior Court, the FOP relied primarily on the fact that the
Metropolitan Police Force had approximately 4,000 members at the relevant times.
      29
         In 2007, according to other data from the MPD’s Annual Report that the
District cites in its brief, there were 163 lieutenants, 45 captains, and 37 other
                                                                      (continued…)
                                          19

identifying information regarding a subject . . . must be weighed not only from the

viewpoint of the public, but also from the vantage of” the FOP’s members who

would have been familiar with the MPD’s operations and personnel.30 Given the

particularization of the FOP’s individual FOIA requests and with the information

disclosed in the files, including the details of the disciplinary infraction, the year

(or narrower time frame) in which the infraction occurred, and various other facts,

FOP members interested in identifying the subject of the disciplinary proceedings

and familiar with the Police Department would have little difficulty winnowing

down the possibilities to only a few candidates. It is quite plausible that, in many

cases, the additional clues provided by the officer’s gender or race or the specific

date of a key event would enable such a curious and well-informed reader to

eliminate all but one of those possible suspects. In the absence of any evidence to

the contrary, or of bad faith on the part of the MPD, its considered judgment on

this score is entitled to respect.31 Thus, the FOP’s mere assertion to the contrary



(continued…)
command personnel (including inspectors, commanders, assistant chiefs, and the
Chief of Police). The FOP has not questioned these figures.
      30
           Dep’t of the Air Force v. Rose, 425 U.S. 352, 380 (1976).
      31
          See Carter, 830 F.2d at 391 (holding that “[i]n the absence of any
conflicting evidence,” the court will “give some credence to the agency’s
familiarity” with the subject matter in evaluating its determination that releasing
certain information “would lead to identification”); cf. Hines, 567 A.2d at 913–14
                                                                     (continued…)
                                         20

fails to persuade us that the Superior Court erred in finding that a more than trivial

privacy interest was implicated by the redacted gender, race, and date

information.32



      This privacy interest was not outweighed by any public interest favoring

disclosure that the FOP identified. The FOP’s interest in using the withheld

information to educate and defend police officers facing disciplinary action is a

private interest of the FOP and its members, not a public interest as that term is




(continued…)
(noting that it is the “duty of the agency to identify reasonably segregable portions
of records which must be produced”).
      32
         The FOP argues that the invalidity of the redactions is shown by the
MPD’s inconsistent approach to making them. We disagree. That the MPD took a
discriminating approach in deciding whether to redact references to gender, race,
and event dates, rather than excising all such references across the board, is only to
be applauded; we see nothing suspect about the MPD’s judgment that such
references were identifying in some but not all cases.

        The FOP also argues that the Superior Court erred by starting from the
premise that the personal privacy exemption is “broader” than other FOIA
exemptions. See note 6, supra. Whatever this comment meant, however, we see
no reason to think that any misconception as to the scope of the personal privacy
exemption led the court astray in its determination that the redactions implicated a
more than de minimis privacy interest, in balancing that interest against the
putative public interests advanced by the FOP, or in any other respect.
                                           21

used in FOIA litigation.33 The public does have an interest in the disclosure of

disparate treatment based on gender or race in the MPD’s disciplinary proceedings.

But when there is a protected privacy interest and the asserted public interest is the

discovery of governmental misconduct, “the requester must establish more than a

bare suspicion in order to obtain disclosure. Rather, the requester must produce

evidence that would warrant a belief by a reasonable person that the alleged

Government impropriety might have occurred.”34 The FOP produced no evidence

of inconsistent discipline by the MPD based on gender or race, and the record is

devoid of such evidence. “The speculative nature of FOP’s asserted hypothetical

public interest is simply insufficient for us to give it weight as a public interest.”35




      33
          See U.S. Dep’t of Defense v. Fed. Labor Rel’ns Auth., 510 U.S. at 497–
500 (explaining that a union’s interest in obtaining information to enhance its
collective bargaining activities and member relations is not a public interest in
disclosure for purposes of FOIA’s balancing analysis because it is outside the
ambit of the public interest FOIA was enacted to serve); Carter, 830 F.2d at 390
n.8 (interest in defending target of disciplinary investigation not a public interest);
Tereshchuk v. Bureau of Prisons, 67 F. Supp. 3d 441, 451 (D.D.C. 2014), aff’d
2015 U.S. App. LEXIS 11150 (D.C. Cir. June 29, 2015) (prisoner’s interest in
challenging the loss of his good time not a public interest).
      34
           Favish, 541 U.S. at 174; accord FOP 2013, 75 A.3d at 268.
      35
           FOP 2013, 75 A.3d at 268.
                                       22

                                 III. Conclusion



      For the foregoing reasons, we find no error in the rulings challenged on

appeal and, accordingly, we affirm the judgment of the Superior Court.



                                            So ordered.